DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The preliminary amendment filed April 29, 2021 is acknowledged and has been entered.  

2.	Claims 1-4, 7-12, 15-24, 31-35, 37, 38, and 53-59 are pending in the application and are currently subject to the following restriction and election requirement.

Election/Restrictions
3.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-4, 7-12, 15-24, 31-35, 37, and 38, drawn to an antibody or an antigen binding fragment thereof that binds to VISTA, a polynucleotide encoding said antibody or antigen binding fragment, a vector comprising said polynucleotide, a host cell comprising said vector, a composition comprising said antibody or antigen binding fragment, and a method for treating a patient having a cancer associated with aberrant VISTA expression, said method comprising administering to the patient said composition.

Group II, claim(s) 53 and 54, drawn to a method for treating a patient having an infectious disease, said method comprising administering to the patient a composition comprising an antibody or an antigen binding fragment thereof that binds to VISTA.

Group III, claim(s) 55-59, drawn to a method for treating cancer in a patient in need ex vivo-derived autologous immune cells obtained from the patient with an anti-VISTA antibody or antigen binding fragment thereof and administering the cells to the patient.

4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

To begin, Applicant is reminded that PCT Rules 13.1 and 13.2 do not provide for a single general inventive concept to comprise more than the first mentioned product, the first mentioned method for making said product, and the first mentioned method for using said product.

The special technical feature of the invention of Group I is making an antibody or an antigen binding fragment thereof that binds to VISTA and using a composition comprising the antibody or antigen binding fragment thereof to treat a patient having a cancer associated with aberrant VISTA expression by a process comprising administering to the patient said composition.

The special technical feature of the invention of  Group II is treating a patient having an infectious disease by a process comprising administering to the patient a composition comprising an antibody or an antigen binding fragment thereof that binds to VISTA.

The special technical feature of the invention of Group III is treating cancer in a patient in need thereof by a process comprising incubating ex vivo-derived autologous immune cells obtained from the patient with an anti-VISTA antibody or antigen binding fragment thereof and administering the cells to the patient.
 
Accordingly, the inventions of Groups I-III do not share the same or corresponding special technical feature so as to form a single general inventive concept under PCT Rules 13.1 and 13.2.  

5.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

I.	If electing the any of inventions of Groups I, II, and III, Applicant is required to elect a single species thereof.  The species of the inventions are as follows: 

A.	The invention wherein the antibody comprises a VHCDR1, a VHCDR2, and a VHCDR3 consisting of an amino acid sequence selected from SEQ ID NOs: 3-5, 11-12, 19-21, 2-29, 35-37, and 43-45 (or a variant thereof that is identical to the amino acid sequence but for amino acid substitutions).

Note:  Applicant must elect a single species of the elected invention by specifically naming the amino acid sequence of each of a VHCDR1, a VHCDR2, and a VHCDR3 to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

B.	The invention wherein the antibody comprises a VLCDR1, a VLCDR2, and a VLCDR3 consisting of an amino acid sequence selected from SEQ ID NOs: 6-8, 14-16, 22-24, 30-32, 38-40, and 46-48 (or a variant thereof that is identical to the amino acid sequence but amino acid substitutions).

Note:  Applicant must elect a single species of the elected invention by specifically naming the amino acid sequence of each of a VLCDR1, a VLCDR2, and a VLCDR3 to which the claims shall be restricted, if no generic claim is finally held to be allowable. 

C.	The invention wherein heavy chain variable region comprises an amino acid sequence at least 90% identical to an amino acid sequence selected from SEQ ID NOs: 1, 9, 17, 25, 33, and 41.

Note:  Applicant must elect a single species of the elected invention by specifically 1 

D.	The invention wherein light chain variable region comprises an amino acid sequence at least 90% identical to an amino acid sequence selected from SEQ ID NOs: 2, 10, 18, 26, 34, and 42.

Note:  Applicant must elect a single species of the elected invention by specifically naming the amino acid sequence of the heavy chain variable region to which the claims shall be restricted, if no generic claim is finally held to be allowable.2 

II.	If electing the invention of Group I, Applicant is further required to elect a single species thereof by identifying one of the different types of cancer listed by the Markush group recited by claim 37 (e.g., melanoma).

III.	If electing the invention of Group II, Applicant is further required to elect a single species thereof by identifying one of the different types of infectious diseases listed by the Markush group recited by claim 54 (e.g., a bacterial infection).

IV.	If electing the invention of Group III, Applicant is further required to elect a single species thereof by identifying one of the different types of autologous immune cells recited by any of claims 56-59 (e.g., TILs).

6.	The different species of each of the different inventions, as listed above, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

(a)	The structures of the antibody or antigen binding fragment thereof differ;
(b)	The different types of cancer are pathologically and etiologically distinct;
(c)	The different types of infectious diseases are caused by different pathological agents; and
(d)	The different types of immune cells are physiologically distinct and/or have different biological functions.

7.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are 

WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

8.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.


9.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

10.	The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        



slr
February 1, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The election should be consistent with the election made above in identifying the amino acid sequence of each of a VHCDR1, a VHCDR2, and a VHCDR3 to which the claims shall be restricted.
        
        2 The election should be consistent with the election made above in identifying the amino acid sequence of each of a VLCDR1, a VLCDR2, and a VLCDR3 to which the claims shall be restricted.